 Case: 4:20-cv-00278-JCH Doc. #: 12 Filed: 05/26/20 Page: 1 of 3 PageID #: 98



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

ENTERPRISE BANK AND TRUST                       )
                                                )
                              Plaintiff,        )
                                                )
       v.                                       )          Case No. 4:20-cv-00278-JCH
                                                )
JOHN C. BOVAY, TRUSTEE OF THE                   )
CONFEDERATE TRUST DATED                         )
MARCH 19, 2008, and JACKSON C.                  )
MAY,                                            )
                        Defendants.             )

                                   NOTICE OF WITHDRAWAL

       COMES NOW Plaintiff Enterprise Bank and Trust (“Enterprise”), hereby submits its

notice of withdrawal of its Application for Clerk’s Entry of Default Against John C. Bovay,

Trustee of the Confederate Trust Dated March 19, 2008 (“Application”) (Doc. 10) filed with

the Court on May 18, 2020.

       WHEREFORE, Enterprise requests that the Court note the withdrawal of the

Application on the docket for this matter and grant such other relief as is necessary and

appropriate.

       Dated: May 26, 2020.




                                                1
Case: 4:20-cv-00278-JCH Doc. #: 12 Filed: 05/26/20 Page: 2 of 3 PageID #: 99




                                      Respectfully Submitted,

                                      /s/ Peter L. Riggs
                                      Nathan A. Orr
                                      Missouri Bar # 49836
                                      Peter L. Riggs
                                      Missouri Bar #57268
                                      Spencer Fane LLP
                                      1000 Walnut Street, Suite 1400
                                      Kansas City, MO 64106
                                      Telephone: 816-474-8100
                                      Facsimile: 816-474-3216
                                      norr@spencerfane.com
                                      priggs@spencerfane.com

                                      Attorneys for Plaintiff Enterprise Bank & Trust




                                     2
                                                                           WA 14800265.1
 Case: 4:20-cv-00278-JCH Doc. #: 12 Filed: 05/26/20 Page: 3 of 3 PageID #: 100



                                      Certificate of Service

        I hereby certify that on this 26th day of May, 2020, I electronically filed the foregoing
through the Court’s CM/ECF system which will send notifications to all counsel of record. I
further certify that a true and correct copy of the foregoing was sent via U.S. Mail as follows:

       Mr. John C. Bovay
       2805 Forge Road
       Glasgow, VA 24555

       John S. Winnie, Esq.
       Winnie & Winnie Attorneys, P.A.
       3011 SW 70th Lane
       Gainesville, FL 32608

       Zachary Merkle
       600 Washington Avenue
       15th Floor
       St Louis, MO 63101

       Jackson C. May
       2045 SW 63rd Ave.
       Gainesville, FL 32608

                                                  /s/ Peter L. Riggs _________
                                                  Attorney for Plaintiff Enterprise Bank & Trust




                                                 3
                                                                                         WA 14800265.1
